388 Pa. 572 (1957)
Commonwealth
v.
Thompson et al., Appellants.
Supreme Court of Pennsylvania.
Submitted March 27, 1957.
April 15, 1957.
Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
*573 Edwin P. Lewis, appellant, in propria persona.
Robert H. Thompson, appellant, in propria persona.
Edward C. Boyle, District Attorney, and William Claney Smith, Assistant District Attorney, for appellee.
OPINION PER CURIAM, April 15, 1957:
The judgment is affirmed on the opinion of the Superior Court reported in 181 Pa. Superior Ct. 572, 124 A. 2d 180.